UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported):July 1, 2013 National Presto Industries, Inc. (Exact name of registrant as specified in its chapter) Wisconsin 1-2451 39-0494170 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification No.) 3925 North Hastings Way Eau Claire, Wisconsin (Address of principal executive office) 54703-3703 (Zip Code) Registrant’s telephone number, including area code:715-839-2121 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 8.01Other Events On July 3, 2013, the registrant issued a press release regarding an agreement for the purchase of substantially all of the assets of DSE, Inc. by the registrant, which was effective July 1, 2013.The full text of the press release is filed as Exhibit 99.1 to this Form 8-K.Such Exhibit shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d) Exhibits: Exhibit 99.1 Press Release of National Presto Industries, Inc. dated July 3, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. National Presto Industries, Inc. (Registrant) Date July 3, 2013 By: /s/ Maryjo Cohen (Signature) Maryjo Cohen President and Chief Executive Officer 3
